                           UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


 OHIO A. PHILIP RANDOLPH INSTITUTE, )
 et al.,                            )                         No. 1:18-cv-357
                                    )
         Plaintiffs,                )                         ORDER DENYING MOTION TO
                                    )                         STAY TRIAL
 v.                                 )
                                    )
 LARRY HOUSEHOLDER, et al.,         )
                                    )
         Defendants.                )


Before: Moore, Circuit Judge; Black and Watson, District Judges.

       Before the Court is the Defendants’ motion to stay the trial in this case, set for March 4,

2019 (Dkt. 185). The Defendants’ argument for a stay is premised on two pending cases before

the Supreme Court of the United States. See Common Cause v. Rucho (S. Ct. No. 18-422); Benisek

v. Lamone (S. Ct. No. 18-726). For the reasons that follow, we DENY the motion.

                                        I.      STANDARD

       This Court “has broad discretion to stay proceedings as an incident to its power to control

its own docket.” Clinton v. Jones, 520 U.S. 681, 706 (1997). And “[t]he proponent of a stay bears

the burden of establishing its need.” Id. at 708. Whether a stay is appropriate, and thus whether

the proponent has met its burden, “requires examining ‘the circumstances of the particular case.’”

Ohio State Conference of N.A.A.C.P. v. Husted, 769 F.3d 385, 387 (6th Cir. 2014) (quoting Nken

v. Holder, 556 U.S. 418, 433 (2009)). In the context of a motion to stay a trial such as the one

before us, “it is also clear that a court must tread carefully in granting a stay of proceedings, since




                                                  1
a party has a right to a determination of its rights and liabilities without undue delay.” Ohio Envtl.

Council v. U.S. Dist. Ct., S. Dist. of Ohio, E. Div., 565 F.2d 393, 396 (6th Cir. 1977).

       The party seeking a stay must “show that there is pressing need for delay, and that neither

the other party nor the public will suffer harm from entry of the order.” Id. The Sixth Circuit has

recognized that “[t]he most important factor is the balance of the hardships[.]” FTC v. E.M.A.

Nationwide, Inc., 767 F.3d 611, 627–28 (6th Cir. 2014) (further noting the need to consider judicial

economy). The Defendants point to district court cases that summarize the relevant factors in this

context as follows: “the potential dispositive effect of the other case, judicial economy achieved

by awaiting adjudication of the other case, the public welfare, and the relative hardships to the

parties created by withholding judgment.” Caspar v. Snyder, 77 F. Supp. 3d 616, 644 (E.D. Mich.

2015) (denying the motion to stay a case pending the resolution of a Supreme Court case); see also

Michael v. Ghee, 325 F. Supp. 2d 829, 831 (N.D. Ohio 2004) (citing Landis v. N. Am. Co., 299

U.S. 248, 255 (1936), and outlining the same four factors).

       In Landis, the Supreme Court stated,

       [T]he power to stay proceedings is incidental to the power inherent in every court
       to control the disposition of the causes on its docket with economy of time and
       effort for itself, for counsel, and for litigants. How this can best be done calls for
       the exercise of judgment, which must weigh competing interests and maintain an
       even balance. True, the suppliant for a stay must make out a clear case of hardship
       or inequity in being required to go forward, if there is even a fair possibility that
       the stay for which he prays will work damage to some one else. Only in rare
       circumstances will a litigant in one cause be compelled to stand aside while a
       litigant in another settles the rule of law that will define the rights of both.
       Considerations such as these, however, are counsels of moderation rather than
       limitations upon power.
Landis, 299 U.S. at 254–55 (citations omitted).




                                                  2
                                         II.     ANALYSIS

           Turning to the “potential dispositive effect” factor, whether Rucho and Benisek will be

dispositive in this case is unclear and will be an unknown for several months. This unknown must

be weighed against the other factors, which ultimately weigh in favor of denying the stay.

           On the one hand, considerations of judicial economy might weigh in the Defendants’ favor.

But such a conclusion partially requires predicting what the Supreme Court might do in Rucho and

Benisek. For example, the Supreme Court might set out a new substantive standard for partisan

gerrymandering claims, it might endorse the tests adopted by several three-judge panels, or other

issues might arise like the standing issue that arose in Gill v. Whitford, 138 S. Ct. 1916 (2018).

The strength of judicial-economy concerns in favor of the Defendants is thus unclear—it is

possible that nothing changes. On the other hand, discovery is now complete, and this case is less

than one month away from trial. The parties have filed scores of briefs on various issues (e.g.,

summary judgment, Daubert motions, etc.). The only cost to be saved is that of the trial itself.

Any weight of judicial-economy considerations in favor of Defendants is overcome by other

factors.

           The public welfare and the relative hardship factors weigh clearly and strongly against a

stay. The Plaintiffs allege that the current Ohio congressional districts cause significant and

systematic constitutional harms under the First and Fourteenth Amendments, as well as Article I

of the Constitution. See, e.g., Reynolds v. Sims, 377 U.S. 533, 555 (1964) (“The right to vote freely

for the candidate of one’s choice is of the essence of a democratic society, and any restrictions on

that right strike at the heart of representative government. And the right of suffrage can be denied

by a debasement or dilution of the weight of a citizen’s vote just as effectively as by wholly

prohibiting the free exercise of the franchise.”). If these allegations are proven at trial, then a new



                                                   3
map will need to be drawn quickly; the parties indicate that a new map must be submitted by

September 20, 2019 for the upcoming 2020 election. (Dkt. 185-1) (Wolfe Decl. at ¶ 5) (Page ID

#11071). Given these tight time constraints, a stay could pose a potentially severe hardship for the

Plaintiffs (and Ohio voters generally)—that is, an unremedied constitutional violation. Moreover,

the litigants and voters would benefit from a timely resolution of this trial, no matter the outcome,

because as the September deadline approaches, the risk of confusion and uncertainty increases.

See Purcell v. Gonzalez, 549 U.S. 1, 4–5 (2006) (“Court orders affecting elections . . . can

themselves result in voter confusion and consequent incentive to remain away from the polls. As

an election draws closer, that risk will increase.”); see also Benisek v. Lamone, 138 S. Ct. 1942,

1944–45 (2018) (recognizing that time constraints factored into the public interest and that such

constraints counseled in favor of denying a preliminary injunction because the district court could

not “ensure the timely completion of a new districting scheme in advance of the 2018 election

season.”); Ohio Envtl. Council, 565 F.2d at 396 (“A court should be particularly hesitant [in

granting a stay] when, as here, the stay will disrupt a statutory or administrative timetable.”). We

therefore conclude that the public interest strongly weighs against a stay, and the Plaintiffs could

suffer a potentially severe hardship if a stay were granted.

       In sum, the balance of the factors weighs against granting a stay. The benefits of a stay are

uncertain, but the impending September deadline for a new map is set. The timely resolution of

this case will provide certainty to all parties and the public as to whether any districts need to be

redrawn. Accordingly, the Plaintiffs will not “be compelled to stand aside” while other litigants

from other states pursue their claims on appeal. See Landis, 299 U.S. at 255.

       Finally, we note that Justice Sotomayor denied an application for a stay in another partisan

gerrymandering case on February 4, 2019. See In re Lee Chatfield, (S. Ct. No. 18-973) (Feb. 4,



                                                 4
2019) (Sotomayor, J., denying application for a stay). The applicants for the stay in that case

advanced essentially the same arguments as those before us, but the stay was denied. After

reviewing the parties’ briefs and examining the particular circumstances of this case, we follow

the same course.

                                   III.    CONCLUSION

       For the foregoing reasons, we DENY the motion to stay trial.



ENTERED: February 8, 2019

                                          s/ Karen Nelson Moore
                                          HONORABLE KAREN NELSON MOORE
                                          United States Circuit Judge

                                          s/ Timothy S. Black
                                          HONORABLE TIMOTHY S. BLACK
                                          United States District Judge

                                          s/ Michael H. Watson
                                          HONORABLE MICHAEL H. WATSON
                                          United States District Judge




                                               5
